Citation Nr: 1404247	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO. 08-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously remanded in a January 2012 decision, in which the Board found that an adequate VA examination was required prior to adjudicating the Veteran's claim for an increased disability rating for his back strain.  The claims file reflects that the AMC sent a letter to the Veteran in March 2012, informing him that his local VA medical facility would contact him to schedule an examination.  No indication of what medium the VA medical facility would use to accomplish this was noted in the March 2012 letter.  Subsequently, the Detroit VA medical center (VAMC) was issued a request from AMC on March 10, 2012 to schedule the Veteran for an examination.  The record then reflects that a scheduled examination was cancelled on April 4, 2012 because the Veteran failed to report.  Based on his failure to report for examination and lack of a good cause explanation for his absence, the AMC denied the Veteran's claim in a supplemental statement of the case (SSOC) issued in May 2012.

In the May 2012 SSOC the AMC correctly points out that a copy of the March 2012 letter informing him that an examination would be scheduled was sent to the Veteran, and no return mail had been received from his last known address. However, through his representative, the Veteran has asserted that there is no evidence of record that the VAMC mailed the Veteran notice of the scheduled VA examination.  The Veteran has also asserted that the claim has been inadequately developed and prematurely denied, and requests that the claim be again remanded so that another VA examination can be conducted.

Applying the presumption of regularity, it is likely that the Veteran received the March 2012 notice informing him that the VAMC would contact him to schedule an appointment.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  It is unclear, however, whether the VAMC actually contacted the Veteran and provided him notice of the April 4, 2012 scheduled examination.  There is no notation in the record indicating that such correspondence was mailed to the Veteran.  Furthermore, VAMC Exam Inquiries listed an incorrect phone number for the Veteran on both the scheduling request and cancellation notice.  In correspondence received in both January 2011 and March 2012, the Veteran indicated that his phone number was otherwise.  The Board notes that both the Veterans Appeals Control and Locator System (VACOLS) and the Veterans Benefits Management System (VBMS) list the Veteran's home phone number as that provided by the Veteran in January 2011 and March 2012.

In light of the fact that the VAMC had the wrong phone number for the Veteran, and because it is unclear how the VAMC chose to contact the Veteran to provide notice of the scheduled examination, the Board finds another examination should be scheduled to determine the nature and severity of the Veteran's lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records from the Detroit VAMC and any associated outpatient centers from March 2012 to the present.  The RO/AMC should also provide the Detroit VAMC with the Veteran's updated contact information.

2. Thereafter schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected lumbosacral strain.  The claims folder is to be provided to the examiner for review in conjunction with the examination. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings, to include ranges of motion, in degrees, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbosacral strain as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate, in degrees, the point during range of motion testing that motion is accompanied and/or limited by pain as well as the impact of weight-bearing on the Veteran's range of motion. 

Consideration should be given to any functional loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

3. Notify the Veteran that he must report for any examination scheduled and that failure to report may result in his claim being denied.  38 C.F.R. § 3.655 (2013).

4. After the development requested is completed, re-adjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


